Citation Nr: 1106466	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  08-13 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for 
hiatal hernia with gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel




INTRODUCTION

The Veteran had active service from June 1969 to August 1989.

This appeal comes to the Board of Veterans' Appeals (Board) from 
an October 2006 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
which, inter alia, denied the Veteran's claim for a disability 
rating in excess of 10 percent for hiatal hernia with GERD.  In 
May 2010, the Board remanded the case to the agency of original 
jurisdiction (AOJ) for additional development.  In an October 
2010 rating decision, the AOJ increased the disability rating to 
30 percent effective March 30, 2006, the date of receipt of 
claim.  The case has been returned to the Board for further 
appellate consideration.


FINDING OF FACT

The Veteran's service-connected hiatal hernia with GERD does not 
manifest material weight loss, hematemesis, or melena with 
moderate anemia; nor does it cause the Veteran to experience 
severe impairment of health.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for 
a hiatal hernia with GERD have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.7, 4.21, 4.114, Diagnostic Code 7346 
(2010).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to 
notify was accomplished by way of the VCAA letter from the agency 
of original jurisdiction (AOJ) to the Veteran dated in April 
2006.  That letter effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) by: (1) informing him about the 
information and evidence not of record that was necessary to 
substantiate his claim for a higher rating for hiatal hernia with 
GERD; (2) informing him about the information and evidence the VA 
would seek to provide; and (3) informing him about the 
information and evidence that he was expected to provide.  See 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).   

Furthermore, the April 2006 letter from the AOJ advised the 
Veteran of the elements of a disability rating and an effective 
date, required by the United States Court of Appeals for Veterans 
Claims (Court).  Dingess v. Nicholson, 19 Vet. App. 473, 486 
(2006); aff'd sub nom.  Hartman v. Nicholson, 483 F.3d 1311 
(2007) (Dingess).  

Concerning the fact that the issue on appeal is a higher rating 
for hiatal hernia with GERD, in Vazquez-Flores v. Peake, 22 Vet. 
App. 37, 43-44 (2008), the Court held that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that VA notify the Veteran that, to substantiate a claim, the 
medical or lay evidence must show a worsening or increase in 
severity of the disability, and the effect that such worsening or 
increase has on the Veteran's employment and daily life.  The 
Court also required notice as to the requirements of the relevant 
Diagnostic Code.  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit Court) recently vacated the 
Court's previous decision in Vasquez-Flores, concluding that 
generic notice in response to a claim for an increased rating is 
all that is required.  See Vazquez Flores v. Shinseki, 580 F.3d 
1270, 1277-78 (Fed. Cir. 2009).

In this case, the Veteran was provided with general notice as to 
the requirements for an increased rating in the April 2006 notice 
letter.  Furthermore, the Veteran provided statements and 
evidence to the VA which shows that he is aware of the general 
criteria for proving a claim for an increased rating.  See the 
Veteran's statements of April 2006, October 2007, and May 2008, 
the March 2008 substantive appeal (VA Form 9), as well as the 
Veteran's representative's November 2009 statement, and the April 
2010 and January 2011 Informal Briefs of the Appellant in 
Appealed Case (Briefs).  Finally, the October 2006 and October 
2010 rating decisions, the March 2008 statement of the case 
(SOC), the May 2008 notice letter, and the October 2010 
supplemental SOC (SSOC), have all provided the Veteran with a 
review of the specific criteria which had been used to decide his 
rating.  Given this record, the Veteran has clearly been 
adequately informed of the evidence necessary to support his 
increased rating claim to enable his full participation in his 
case.  See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).  
In fact, any error has been in providing notice in excess of that 
required.  As such, the Board concludes the Veteran has been 
provided with all notice required in this case.

With regards to the timing of his VCAA notice, the Board observes 
that the AOJ issued all required VCAA notice prior to the October 
2006 rating decision on appeal.  Mayfield v. Nicholson, 444 F.3d 
1328, 1333 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. 
App. at 120.  Thus, there is no timing error.  Further, following 
the issuance of additional documents noting the requirements for 
an increased rating for the Veteran's hiatal hernia with GERD, 
the AOJ readjudicated the issue and provided an SSOC in October 
2010.  

In addition to notification, VA is required to assist the Veteran 
in finding evidence to support his claim.  See 38 U.S.C.A. § 
5103A.  The AOJ has secured VA treatment records and two VA 
medical examinations regarding the severity of his hiatal hernia 
with GERD.  The Veteran has submitted personal statements.  The 
Veteran has not provided authorization for the VA to obtain any 
additional private medical records, nor has he indicated that 
such records exist.  Therefore, the Board concludes that the duty 
to assist the Veteran in gathering information to advance his 
claim has been met.

Compliance with Prior Board Remand

The Board is also satisfied as to substantial compliance with the 
prior remand directives of May 2010.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998) (Stegall) (holding that a remand by the 
Board imposes upon the Secretary of Veterans Affairs a duty to 
ensure compliance with the terms of the remand); see also D'Aries 
v. Peake, 22 Vet. App. 97, 104-05 (2008) (indicating that 
substantial compliance is the applicable standard for review of 
Board remands).

First, the Board remanded the Veteran's claim in May 2010 for the 
AOJ to obtain any relevant medical treatment records identified 
by the Veteran, including current VA medical treatment records.  
The AOJ requested that the Veteran identify any treatment records 
which he wished VA to obtain.  The Veteran has not responded to 
identify any further records, such that no further action is 
necessary in this regard.  The AOJ also obtained the Veteran's 
current VA medical treatment records, such that this duty has 
also been complied with.

Second, in the May 2010 decision, the Board also remanded the 
Veteran's claim for a VA medical examination.  In this regard, 
the Veteran had argued that his first VA medical examination 
regarding his hiatal hernia with GERD had been inadequate.  See 
the Veteran's June 2007 notice of disagreement (NOD), October 
2007 statement, and April 2010 Informal Brief of Appellant in 
Appealed Case.  There was also evidence that the Veteran's 
condition had worsened.  Therefore, the Board requested that the 
AOJ obtain a VA medical examination to provide a complete review 
of the Veteran's current disability.  This was provided in 
September 2010, wherein the examiner addressed the severity of 
the Veteran's hiatal hernia with GERD condition and its effects 
on his daily life and employment.  The examiner also addressed 
the affect the Veteran's hiatal hernia with GERD disorder has on 
his esophagus, as requested by the Board.  As such, the September 
2010 examination and opinion are adequate to resolve the 
Veteran's claim and address the questions posed by the May 2010 
Board remand.  38 C.F.R. § 4.2 (a VA medical examination must be 
adequate for rating purposes).  

Finally, the Board requested that the AOJ provide a final 
adjudication after complying with the remand directives and prior 
to returning the claim to the Board.  This was accomplished 
through the SSOC of October 2010.  Therefore, as the AOJ has 
obtained all of the relevant records, provided the Veteran with a 
complete VA medical examination and opinion, and provided a final 
AOJ adjudication of the Veteran's claim, the Board concludes that 
the all of the prior remand directives related to the current 
claim have been complied with, and no further remand or 
development of the Veteran's claim is necessary.

Governing Laws and Regulations for Higher Disability Ratings

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The basis of disability evaluations is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life including 
employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the Veteran's favor.  
38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
Veteran, as well as the entire history of his disability in 
reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 
595 (1991).

The hiatal hernia with GERD issue currently on appeal arises from 
the claim for an increased rating received by the AOJ in March 
2006.  Where an increase in an existing disability rating based 
on established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, the Court recently 
held that the VA's determination of the "present level" of a 
disability may result in a conclusion that the disability has 
undergone varying and distinct levels of severity throughout the 
entire time period the increased rating claims have has been 
pending.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  That 
is to say, the Board must consider whether there have been times 
when the disability has been more severe than at others.  The 
relevant temporal focus for adjudicating the level of disability 
of an increased rating claim is from the time period one year 
before the claim was filed (in this case, March 2005) until VA 
makes a final decision on the claim.  See Hart, supra; see also 
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Analysis - Higher Disability Rating for Hiatal Hernia with GERD

The Veteran was granted service connection for post hiatal hernia 
with GERD in February 1990 under Diagnostic Code 7346 with a 
disability rating of 10 percent.  38 C.F.R. § 4.114.  
Subsequently, in the October 2010 rating decision, the AOJ 
increased the Veteran's disability rating to 30 percent for the 
entire period.  As such, the Veteran is currently seeking a 
rating in excess of 30 percent for his hiatal hernia with GERD 
during the appeal period.  

Under Diagnostic Code 7346, for hiatal hernia, a 10 percent 
disability rating is warranted when there are two or more of the 
symptoms for the 30 percent evaluation of less severity.  A 30 
percent disability rating is in order when there is persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder pain, 
productive of considerable impairment of health.  A maximum 60 
percent disability rating is in order when there are symptoms of 
pain, vomiting, material weight loss and hematemesis or melena 
with moderate anemia; or other symptom combinations productive of 
severe impairment of health.  See 38 C.F.R. § 4.114.

The words "slight," "mild," "moderate" and "severe" as 
used in the various diagnostic codes are not defined in the 
Rating Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence, to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6.  It 
should also be noted that use of terminology such as "mild," 
"moderate," or "severe" by VA examiners and others, although 
an element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 C.F.R. 
§§ 4.2, 4.6.

In this case, the Veteran was provided with VA medical 
examination in October 2006.  This examination reviewed the 
Veteran's symptoms and indicated that he had been diagnosed 
during treatment in the early 1980s with esophageal stricture, 
esophagitis, and reflux.  At the time of his examination, the 
Veteran was receiving medication for his reflux, a reduced diet 
without spicy or fried foods, and had elevated the head of his 
bed to manage his disorder.  He had also had a dilation of the 
esophagus.  The Veteran complained of fatigue and epigastric 
pain, but his weight had been stable.  There had been no change 
in his bowel habits and his bowel movements were normal.  The 
Veteran was indicated as being in no acute distress, well-
developed, and well-nourished.  The Veteran was indicated as 
experiencing severe hiatal hernia with GERD with residuals.

The Veteran's VA medical treatment records show that in May 2005 
the Veteran had raised the head of his bed and he was 
experiencing grade 3 attacks from his GERD and needed to use 
baking soda for his acid reflux.  Another VA medical treatment 
record from May 2006 indicates that the Veteran was experiencing 
breakthrough acidity, nocturnal reflux, but no dysphagia.  A July 
2006 VA medical treatment record indicates that the Veteran 
denied experiencing chest pain, abdominal pain, shortness of 
breath, nausea, or vomiting.  A VA medical treatment record also 
indicates that the Veteran was diagnosed with Barrett's esophagus 
in July 2006.  There is no further evidence of relevant 
treatment.

The Veteran has also described the symptoms of his hiatal hernia 
with GERD.  In his March 2006 claim, the Veteran indicated that 
he was experiencing chronic heartburn and difficulty swallowing, 
and that half the time he feels as though he is having a heart 
attack.  In April 2006, he indicated that he was having chronic 
and severe pain, and he had recently experienced a severe 
episode, and that his disability was severely affecting his life.  
In October 2007, the Veteran stated that he had to receive anti-
biotic treatment "because [he] aspirated the reflux into [his] 
lungs and it got infected."  Furthermore, in his March 2008 VA 
Form 9, the Veteran indicated that he had been diagnosed with 
Barrett's esophagus, and that he experienced difficulty 
swallowing his food, along with bouts of vomiting.  The Veteran 
indicated that his disability had caused severe adjustments in 
his life requiring him to adjust his eating habits, his 
lifestyle, and the orientation of his bed.  Then, in a May 2008 
statement, the Veteran reiterated his contention regarding a 
diagnosis of Barrett's esophagus, as well as that he took 
numerous medications, and had adjusted his lifestyle, eating 
habits, and sleeping position due to his hiatal hernia with GERD.  
The Veteran further indicated that he experienced difficulty 
swallowing his food, bad heartburn, and bloating.  He also stated 
that if he burps his stomach acid burns his throat, which is 
already scarred due to acid damage.  Finally, the Veteran 
indicated that he had a severe attack in April 2008 which 
required several days of treatment in the hospital.  The Board 
acknowledges that the Veteran is competent to describe the 
effects and treatment of his disorder, including chest pain, 
heartburn, bloating, and regurgitation, as well as the treatment 
he has received.  Layno, 6 Vet. App. at 469; see also 38 C.F.R. 
§ 3.159(a)(2).  

The Veteran was provided with a second VA medical examination in 
September 2010.  At that time, the examiner noted that the 
Veteran reported no prescribed bed rest or treatment, or effects 
on his daily living or occupation, due to his hiatal hernia with 
GERD.  The examiner noted that the Veteran continued to receive 
medication, with Barrett's esophagus.  An EGD 
(esophagogastododenoscopy) had been conducted which found a short 
segment of Barrett's esophagus and moderate-sized hiatal hernia.  
The Veteran experienced flare-ups 1-2 times per month with 
subsequent hoarseness lasting about a week.  The Veteran also 
reported heartburn (pyrosis), reflux, and vomiting.  There was 
also evidence of dysphagia (i.e., difficulty swallowing, see 
Dorland's Illustrated Medical Dictionary 1281, 1282 (31st ed. 
2007)).  However, there was no evidence of hematemesis or melena.

The Veteran reported that he had to stop eating prior to 5:30 PM, 
and that he had to elevate the head of the bed or he would 
regurgitate during the night.  The Veteran's esophagus was 
evaluated with a UGI (upper gastrointestinal series), which found 
normal primary and secondary peristaltic contractions.  The 
Veteran experienced a moderate aspiration while drinking barium 
in the standing position, but reported no trouble with aspiration 
generally and that this was accidental.  There was no esophageal 
ulceration or constant narrowing.  The examiner concluded that 
the Veteran was experiencing moderate hiatal hernia with GERD and 
Barrett's esophagitis, with no anemia, stricture, or esophageal 
dysmotility. 

Although there is evidence that the Veteran's disability has 
varied over time, the Board concludes that the Veteran's hiatal 
hernia with GERD shows generally consistent evidence of recurrent 
epigastric distress including symptoms of dysphagia, pyrosis, 
regurgitation, and substernal pain.  Further, the evidence that 
the Veteran is experiencing Barrett's esophagus, as well as his 
statements of receiving antibiotic and hospital treatment 
provides evidence of impairment of his health.  Further, the 
October 2006 VA medical examiner's statement that the Veteran's 
disability is severe, and the September 2010 VA medical 
examiner's review of the Veteran's symptoms and affects on daily 
living taken together show that the Veteran is experiencing 
considerable impairment of health such that the 30 percent rating 
currently awarded for the appeal period is appropriate.  
38 C.F.R. § 4.3.

The Board acknowledges that there is some evidence of pain and 
vomiting associated with the Veteran's disability.  However, 
there is no evidence of weight loss, or hematemesis or melena, 
nor is there evidence that the symptoms of the Veteran's disorder 
produce severe impairment of his health, such that a rating of 60 
percent is not appropriate under Diagnostic Code 7346.  38 C.F.R. 
§ 4.114.  In regards to the impairment of the Veteran's health, 
the fact that he has had only one brief period of hospital 
treatment, and that he has maintained his activities of daily 
living with only moderate adjustments to his diet and sleeping 
pattern, shows that his symptoms simply do not rise to a level of 
severe health impairment.  Therefore, in considering functional 
loss, the Veteran is entitled to a disability rating for his 
hiatal hernia with GERD of 30 percent but no higher.  38 C.F.R. 
§ 4.3.  

The Veteran is currently rated under Diagnostic Code 7346 for 
hiatal hernia.  38 C.F.R. §  4.114.  With the indication of a 
history of stricture of the esophagus at the time of the October 
2006 VA medical examination, and a diagnosis of Barrett's 
esophagus, the Board has also considered Diagnostic Code 7203 for 
stricture of the esophagus is appropriate.  Id.  However, the 
Veteran's esophagus was reviewed in September 2010, which found 
normal primary and secondary peristaltic contractions with no 
esophageal ulceration or constant narrowing and no stricture or 
esophageal dysmotility.  As there is no evidence in the record of 
stricture of the esophagus as a manifestation of the Veteran's 
hiatal hernia with GERD being present during the rating period, 
particularly when this was specifically reviewed by the VA 
medical examiner in September 2010, this rating code is not 
applicable in the present case.  See Butts v. Brown, 5 Vet. App. 
532, 540 (1993) (choice of diagnostic code should be upheld if it 
is supported by explanation and evidence).  

In conclusion, the Board finds that the preponderance of the 
evidence is against a disability rating in excess of 30 percent 
for the Veteran's hiatal hernia with GERD.  38 C.F.R. § 4.3.  
Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505, 510 (2007), the Board has considered whether a 
staged rating is appropriate.  However, in the present case, the 
Board finds the Veteran's symptoms have remained constant 
throughout the course of the period on appeal, and a staged 
rating is not warranted.

Extra-Schedular Rating for the Veteran's Hiatal Hernia with GERD

The Court recently clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-116 (2008).  
First, the AOJ or the Board must determine whether the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the AOJ or Board must 
determine whether the Veteran's exceptional disability picture 
exhibits other related factors such as those provided by the 
regulation as "governing norms."  Third, if the Rating Schedule 
is inadequate to evaluate a Veteran's disability picture and that 
picture has attendant thereto related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether, to accord justice, the 
Veteran's disability picture requires the assignment of an 
extraschedular rating.  Id. 

The Board finds no reason to refer the case to the Compensation 
and Pension Service for consideration of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b).  In this case, the Board 
notes that the factors articulated by the Veteran such as pain, 
trouble swallowing, heartburn, and regurgitation are generally 
contemplated by the rating criteria under Diagnostic Code 7346.  
38 C.F.R. § 4.114.  Furthermore, evidence regarding reducing 
eating spicy foods, not eating after 5:30, and adjusting his 
sleeping position do not show that the rating criteria are 
inadequate such as to entitle him to an extra-schedular rating.  
These factors are not generally considered by the Rating 
Schedule; however, this evidence does not show exceptional or 
unusual circumstances, to suggest that the Veteran is not 
adequately compensated by the regular Rating Schedule.  There is 
no evidence that these symptoms cause direct interference with 
his employment.  Therefore, the evidence of record simply does 
not warrant an extraschedular rating.  

In reaching this conclusion, the Board notes that, generally, the 
degrees of disability specified in the Rating Schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. § 4.1; 
VAOPGCPREC 6-96.  See also, Bagwell v. Brown, 9 Vet. App. 337, 
338 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  




ORDER

A disability rating in excess of 30 percent for the Veteran's 
hiatal hernia with GERD is denied.  




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


